Bates, Judge,
delivered the opinion of the court.
The plaintiff sued Tutt as drawer and Young as endorser of a bill of exchange, which was endorsed by Young to the *578plaintiff. Young failed to answer. Tutt answered that the bill was given without consideration, it being for a sum won by Young from him in gaming with cards. Verdict and judgment were given for the plaintiff.
The court instructed the jury that the plaintiff was entitled to recover, unless the bill of exchange was executed -for money won at cards by Young from Tutt. As no other defence was made, this instruction properly declared the law.
At the trial, the defendant Tutt offered to prove declarations made by the other defendant Young, but without showing the time when they were made with reference to the time of the transfer of the bill to the plaintiff, and without showing any knowledge of them by the plaintiff. The declarations of Young were objected to as evidence, and rejected by the court. The court also instructed the jury that “ the declarations of Young are excluded from the jury, so far as they occurred anterior to the assignment.” There was no error in rejecting this testimony. Declarations made by the endorser of a bill of exchange affecting the validity of the bill, and not known to the endorsee, are not evidence against the endorsee.
Judgment affirmed.
Judges Bay and Dryden concur.